DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to an apparatus comprising: a light perception device that perceives light from a surrounding environment of the apparatus; and an optical neural network (ONN) connected with the light perception device via an optical relay, the optical neural network configured to perform optical processing on the light according to a deep learning algorithm and using optical components, classified in G06N 3/067.
II. Claims 13-16, drawn to an optical neural network comprising: a set of inputs that provide light from a source; first gratings that receive the light from the set of inputs and control a direction of the light within the optical neural network in relation to at least one subsequent layer; couplers that receive the light from the first gratings and selectively transmit the light; phase shifters, wherein the couplers and the phase shifters are arranged into alternating layers to process the light according to a deep learning algorithm; and  23second gratings that receive the light from one of the alternating layers and provide the light in a processed form as an output embodying a result, classified in G06N 3/08.
III. Claims 17-20, drawn to a light detection and ranging (LiDAR) apparatus, comprising: an emitter that transmits light from the LiDAR apparatus into a surrounding environment; a detector component, comprising: a receiver that receives at least a reflected portion of the light from the surrounding environment; a relay connected with an output of the receiver, the relay configured to generate adapted light from the reflected portion of the light for processing; and an optical processing component connected with the relay to receive the adapted light, the optical processing component performing machine perception processing on the adapted light and providing an electrical signal embodying a result of the machine perception processing, classified in G01S 17/02.

The inventions are independent or distinct, each from the other because:
Inventions [I], [II], and [III] are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination [I, II, and III] has separate utility such as an apparatus comprising a light perception device that perceives light from a surrounding environment of the apparatus; and an optical neural network (ONN) connected with the light perception device via an optical relay, the optical neural network configured to perform optical processing on the light according to a deep learning algorithm and using optical components of Group I does NOT require  an optical neural network comprising: a set of inputs that provide light from a source; first gratings that receive the light from the set of inputs and control a direction of the light within the optical neural network in relation to at least one subsequent layer; couplers that receive the light from the first gratings and selectively transmit the light; phase shifters, wherein the couplers and the phase shifters are arranged into alternating layers to process the light according to a deep learning algorithm; and  23second gratings that receive the light from one of the alternating layers and provide the light in a processed form as an output embodying a result of Group II or  a light detection and ranging (LiDAR) apparatus, comprising: an emitter that transmits light from the LiDAR apparatus into a surrounding environment; a detector component, comprising: a receiver that receives at least a reflected portion of the light from the surrounding environment; a relay connected with an output of the receiver, the relay configured to generate adapted light from the reflected portion of the light for processing; and an optical processing component connected with the relay to receive the adapted light, the optical processing component performing machine perception processing on the adapted light and providing an electrical signal embodying a result of the machine perception processing of Group III or vice vera.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
* the inventions have acquired a separate status in the art in view of their different classification;
* the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
* the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
* the prior art applicable to one invention would not likely be applicable to another invention;
* the inventions are likely to raise different non-prior art issues under35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call to request an oral election to the above restriction requirement could not be made since there is no attorney on the record/contact information is available.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 20, 2022




								/SANG H NGUYEN/                                                                                                        Primary Examiner, Art Unit 2886